Johnson, Judge:
Tbis appeal for reappraisement bas been submitted for decision upon tbe following stipulation of counsel for tbe parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto, that the market value or the price of the merchandise on the invoices covered by the appeal for reappraisement enumerated above at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Germany, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States was in this case the appraised value less the amount added under duress, packing included, and that there was no higher foreign value.
IT IS FURTHER STIPULATED AND AGREED that this appeal be submitted on this stipulation.
On tbe agreed facts I find tbe export value, as tbat value is defined in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of the value of the merchandise here involved, and tbat sucb values were the' appraised values, less tbe amounts added under duress.
Judgment will be entered accordingly.